Case 5:21-cv-00075-JPB-JPM Document 9 Filed 06/08/21 Page 1 of 2 PageID #: 24



                     IN THE UNITED STATES DISTRICT COURT
                 FOR THE NORTHERN DISTRICT OF WEST VIRGINIA
                                   Wheeling

ELIZABETH SCARFF

                     Plaintiff,

                                                         CIVIL ACTION NO.: 5:21-CV-75
                                                         Judge Bailey

ANDREW SAUL,
Commissioner of Social Security,

                     Defendant.

               ORDER ADOPTING REPORT AND RECOMMENDATION

       On this day, the above-styled matter came before this Court for consideration of the

Report and Recommendation of United States Magistrate Judge James P. Mazzone.

[Doc. 4]. Pursuant to this Court’s Local Rules, this action was referred to Magistrate Judge

Mazzone for submission of a proposed report and recommendation (“R&R”). Magistrate

Judge Mazzone filed his R&R on May 19, 2021, wherein he recommends this Court deny

the plaintiffs motion for Leave to Proceed in forma pauperis [Doc. 4].

       Pursuant to 28 U.S.C.      § 636(b)(1)(c), this Court is required to make a   de novo

review of those portions of the magistrate judge’s finding to which objection is made.

However, the Court is not required to review, under a de novo or any other standard, the

factual or legal conclusions of the magistrate judge as to those portions of the findings or

recommendation to which no objections are addressed. Thomas v. Am, 474 U.S. 140,

150(1985). In addition, failure to file timely objections constitutes waiverof de novo review

and the right to appeal this Court’s Order. 28 U.S.C.    § 636(b)(1);   Snyder v. Ridenour,



                                              1
Case 5:21-cv-00075-JPB-JPM Document 9 Filed 06/08/21 Page 2 of 2 PageID #: 25



889 F.2d 1363, 1366(4th Cir. 1989); United States v. Schronce, 727 F.2d 91, 94(4th Cir.

1984). Here, objections to Magistrate Judge Mazzone’s R&R were due within fourteen (14)

days of service. To date, no objections have been filed. Accordingly, this Court will review

the R&R for clear error

       Upon careful review, it is the opinion of this Court that the Report and

Recommendation [Doc. 4]. should be, and is, hereby ORDERED ADOPTED for the

reasons more fully stated in the magistrate judge’s report. As such, this Court hereby

DENIES the plaintiff’s Motion for Leave to Proceed in forma pauperis [Doc. 21.

       It is so ORDERED.

      The Clerk is directed to transmit copies of this Order to all counsel of record herein.

       DATED: June 8, 2021.


                                                   H&RRESTON BAiLEY
                                                 UNITED STATES DISTRICT JUDGE




                                             2
